United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Easton, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1515
Issued: January 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 8, 2019 appellant filed a timely appeal from a June 18, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to the accepted May 2, 2018 employment incident.
FACTUAL HISTORY
On May 25, 2018 appellant, then a 57-year-old bulk mail technician, filed a traumatic
injury claim (Form CA-1) alleging that on May 2, 2018 she injured her lower back taking flat tubs
from a bulk mail container (BMC) while in the performance of duty. On the reverse side of the
1

5 U.S.C. § 8101 et seq.

claim form, the employing establishment indicated that she was injured in the performance of duty.
Appellant stopped work on May 2, 2018.
In an accompanying statement, appellant provided that, as she was emptying the BMC of
flat tubs on May 2, 2018, she felt a sharp pain shoot down her back. The pain worsened as she
continued to break down the rest of the flats and sort packages. Appellant performed her duties
through her pain, but she eventually stopped work in order to allow her back to rest. When she
returned to work on May 14, 2018 and tried to move another flat, she noted that her back pain was
much worse. Appellant explained that she then went to her physician who advised that she could
only lift up to 20 pounds, and he referred her for further orthopedic evaluation.
In a May 14, 2018 note, Dr. Eric Hermansen, a Board-certified internist, provided that due
to appellant’s back pain and an ongoing evaluation of her back pain, she was advised not to lift
weights greater than 20 pounds until she was seen and evaluated by orthopedics.
In a development letter dated May 14, 2019, OWCP informed appellant that her claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus, limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
advised appellant of the type of factual and medical evidence required to establish her traumatic
injury claim and provided a factual questionnaire inquiring about the circumstances surrounding
her claimed injury for her completion. It also requested a narrative medical report containing a
firm diagnosis from her physician. OWCP afforded appellant 30 days to respond.
In response to OWCP’s questionnaire, appellant submitted a May 18, 2019 statement
wherein she provided that on May 2, 2018 she had performed several twisting and turning motions
in order to move approximately six to eight flat tubs weighing approximately 30 pounds. She
explained that she now experienced sharp pains in her back and that she was unable to continue
her work as a result.
In a May 14, 2018 report, Dr. Hermansen noted that appellant had been experiencing back
pain in her midline lumbar area since the May 2, 2018 employment incident. On evaluation he
noted that her lumbar/lumbosacral spine exhibited abnormalities and discrete pain at L3-4.
Appellant had full flexion and extension, and negative straight leg raising. Her neurological
evaluation revealed normal motor strength and normal deep tendon reflexes. Dr. Hermansen
diagnosed lumbar radiculopathy and referred her to orthopedics for further evaluation. He also
prescribed pain medication.
By decision dated June 18, 2019, OWCP accepted that the May 2, 2018 employment
incident occurred as alleged, but denied appellant’s claim because the medical evidence of record
did not include a diagnosis in connection with the accepted employment incident. Consequently,
it found that appellant had not met the requirements to establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit evidence, in the form
of medical evidence, to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.7 The weight of the medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted May 2, 2018 employment incident.
On May 14, 2018 Dr. Hermansen provided both a medical report and a note with work
restrictions. The latter note indicated that appellant was being evaluated for back pain and should
2

Id.

3

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

Id.; James Mack, 43 ECAB 321 (1991).

3

not lift in excess of 20 pounds. Dr. Hermansen’s May 14, 2018 treatment notes indicated that she
had been experiencing back pain since May 2, 2018 when she reportedly injured her back lifting
packages all day at work. Physical examination of the lumbar spine revealed “discrete pain” at
L3-4, full flexion and extension, and negative straight leg raising. Appellant’s neurological
examination revealed normal strength (motor), balance, and deep tendon reflexes. Dr. Hermansen
provided an assessment of lumbar radiculopathy and also noted that her lumbar x-rays were
routine.
The Board has consistently held that pain is a symptom, not a specific medical diagnosis.9
In his May 14, 2018 report and work note, Dr. Hermansen variously described back pain, discrete
pain at L3-4, and lumbar radiculopathy. However, he did not provide a specific medical diagnosis,
which might otherwise account for appellant’s low back pain and radiculopathy. In fact,
Dr. Hermansen referred her for further evaluation by an orthopedist to determine the cause and
extent of her low back complaints. Accordingly, his assessment of lumbar pain and radiculopathy
alone was insufficient to establish appellant’s claim.10
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish a diagnosed medical condition causally related to the accepted May 2, 2018
employment incident.11 Appellant therefore has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted May 2, 2018 employment incident.

9

M.M., Docket No. 16-1617 (issued January 24, 2017); K.B., Docket No. 16-0122 (issued April 19, 2016); Robert
Broome, 55 ECAB 339 (2004); see also Federal (FECA) Procedural Manual, Part 2 -- Claims, Fact of Injury, Chapter
2.803.4(a)(6) (August 2012).
10

See id.

11

See T.J., Docket No. 18-1500 (issued May 1, 2019); D.S., Docket No. 18-0061 (issued May 29, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 2, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

